of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date conex-138313-07 uil the honorable mark s kirk u s house of representatives washington dc attention --------------------- dear mr kirk i am responding to your inquiry dated date on behalf of a constituent your constituent asked about the charitable standard mileage rate including how we calculate it and why it differs from the business standard mileage rate in the taxpayer_relief_act_of_1997 the congress set the charitable standard mileage rate pincite cents per mile unlike the other standard mileage rates we cannot change the deduction for charitable mileage to reflect the current price of variable costs such as gasoline and oil only the congress can change the charitable standard mileage rate we base the standard mileage rates for business medical and moving mileage on an annual study done by an independent_contractor the business standard mileage rate depends on all the fixed and variable costs of operating an automobile including depreciation or lease payments insurance registration fees maintenance tires gasoline and oil by contrast we base the standard mileage rate for medical and moving costs only on the variable costs such as gasoline and oil i hope this information is helpful if i can assist you further please contact me or ----------------------at ----- ------------- kathleen reed chief branch office of the associate chief_counsel income_tax and accounting sincerely
